Citation Nr: 0024548	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  00-11 854A	)	DATE
	)
	)


THE ISSUE

Whether a February 2000 decision of the Board of Veterans' 
Appeals (Board) denying service connection for bilateral 
carpal tunnel syndrome, arthritis of both hands, a right foot 
injury and a ruptured disc of the low back, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


FINDINGS OF FACT

1.  The moving party filed a motion with the Board in July 
2000 seeking the Board's review of a February 2000 Board 
decision denying service connection for bilateral carpal 
tunnel syndrome, arthritis of both hands, a right foot injury 
and a ruptured disc of the low back to determine whether that 
decision involved CUE.

2.  The Board received notice in September 2000 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a February 2000 decision of the Board 
denying service connection for bilateral carpal tunnel 
syndrome, arthritis of both hands, a right foot injury and a 
ruptured disc of the low back to determine whether that 
decision involved clear and unmistakable error should be 
dismissed.  38 C.F.R. § 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


